Citation Nr: 0516467	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-09 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1982 to December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a February 1998 rating decision 
the RO denied a claim for entitlement to service connection 
for sleep apnea as not well grounded.  The veteran perfected 
an appeal as to this matter in December 1998.  The issue was 
re-adjudicated on the merits in an October 2001 supplemental 
statement of the case.  There is no evidence that the veteran 
has withdrawn his appeal as to this matter.  Therefore, the 
Board finds the issue remains for appellate review.

In a May 1999 rating decision the RO granted an increased 10 
percent disability evaluation for the residuals of a left 
ankle sprain.  The veteran subsequently perfected his appeal 
as to this matter.

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his increased rating claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate this claim.

2.  The veteran's service-connected residuals of a left ankle 
sprain are presently manifested by no more than moderate 
limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his increased rating claim and of which parties 
were expected to provide such evidence by correspondence 
dated in April 2004.  He was also notified to provide any 
evidence in his possession that pertained to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The increased rating issue on appeal was re-
adjudicated in a March 2005 supplemental statement of the 
case.  The veteran has been provided every opportunity to 
submit evidence and argument in support of this claim and to 
respond to VA notices.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159.  
In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue addressed on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to this issue 
were obtained in March 1999, February 2001, December 2004, 
February 2005, and March 2005.  The Board finds the available 
medical evidence is sufficient for an adequate determination 
of the issue addressed in this decision.  Therefore, the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Service medical records show that in January 1983 the veteran 
twisted his left ankle playing basketball.  X-rays revealed 
no acute fractures nor dislocations.  Reports show he 
received physical therapy for this disorder until 
approximately June 7, 1983.  Subsequent reports are negative 
for additional treatment for a left ankle disorder.

On VA feet examination in April 1998 the veteran complained 
of left ankle pain since approximately 1983.  He reported he 
experienced popping with pain and occasional swelling.  The 
examiner noted pedal pulses were intact and there was no 
evidence of edema.  Deep tendon Achilles reflexes were 
normal.  Muscle tone was 5/5 and sensation appeared to be 
intact.  The skin was intact and well hydrated, but there was 
a small, well-healed scar to the medial aspect of the left 
ankle.  There were no obvious bone of joint abnormalities.  
There was mild equinus deformity to both ankles with a 
maximum zero degrees of dorsiflexion and 25 degrees of 
plantar flexion.  A weakly positive anterior drawer test was 
evident to both feet.  There was mild crepitus and excursion 
of the anterior drawer maneuver caused pain.  Inversion and 
eversion appeared to be normal.  There was no evidence of 
significant instability and no joint line tenderness nor pain 
along the ligaments.  Heel to toe walking was normal and he 
was able to rise on his toes.  X-rays of both ankles revealed 
evidence of accessory bone in the left medial gutter or 
possible evidence of an old avulsion fracture.  There was a 
small osteophyte or possible old avulsion fracture in the 
dorsal talar navicular area, but no evidence of degenerative 
changes.  The diagnosis was mild ankle equinus, bilaterally, 
but no evidence of left ankle instability.  It was noted the 
examination was otherwise essentially normal.

On VA joints examination in May 1998 the veteran reported he 
had received no treatment for his left ankle disorder since 
the initial injury.  He denied any recurrent swelling, flare-
ups, incoordination, fatigability, or decreased range of 
motion.  He stated he wore high top shoes for support and 
comfort and occasionally took over-the-counter nonsteroidal 
anti-inflammatory drugs for discomfort.  The examiner noted 
the veteran had a normal gait and was able to mount and 
dismount the examining table without difficulty.  Range of 
motion studies revealed left ankle dorsiflexion of 10 to 15 
degrees and plantar flexion to 45 degrees.  There was normal 
inversion and eversion.  The veteran complained of pain to 
each motion.  There was tenderness to palpation along the 
medial and lateral aspects of the ankle, but no evidence of 
edema, erythema, or swelling.  There was weakness to both 
legs that was variable upon examination and repeat 
examination in different levels of effort to obtain patient 
compliance.  There was no instability or crepitus of the 
ankle and no scar.  

The examiner noted that X-rays dated in April revealed intact 
mortises with normal bone density and an approximate four 
millimeter (mm) calcification at the interior tip of the left 
medial malleolus consistent with a possible os subtibiale.  
It was noted that despite this variant there was radiographic 
variance within normal limits.  The diagnoses included no 
objective evidence of decreased range of motion or 
radiographic abnormality to explain symptoms.  

In correspondence dated in July 1998 the veteran noted errors 
in descriptive information provided in the VA examination 
report as to his race and smoking history.  He also 
questioned the accuracy of the other information provided.

Private medical records dated in July 1998 noted the veteran 
reported a history of an ankle sprain with X-ray evidence of 
bone spurs.  He stated his occasional left ankle problems 
were not significant.  The physician noted the veteran was 
able to walk on heels and toes without difficulty, but had 
slight difficulty mounting the table.  Sensation was 
decreased along the left lateral calf, anterior dorsum of the 
foot, and lateral foot.  Deep tendon reflexes were 2+, 
bilaterally.  Strength in the lower extremities was 5/5, 
bilaterally, with slightly increased pain on the left with 
testing.  The diagnoses included chronic low back pain, rule 
out left lumbosacral radiculopathy, and history of left ankle 
sprain.  

In an October 1998 rating decision the RO granted entitlement 
to service connection for the residuals of a left ankle 
sprain.  A zero percent rating was assigned effective from 
December 29, 1997.

In correspondence dated in December 1998 the veteran 
requested entitlement to an increased rating for his left 
ankle disability.  

On VA examination in March 1999 the veteran complained of 
popping, aching, and throbbing with occasional shooting pain 
through the left ankle.  He reported swelling every day, but 
denied any instability.  He stated he had symptom flare-ups 
every other day and that he wore shoe inserts which helped.  
He complained of an approximately four year history of 
numbness with an increase in severity over the past year.  
The examiner noted pedal pulses were palpable.  There was no 
evidence of edema.  Deep tendon reflexes were intact and 
symmetrical.  There was decreased vibratory sensation.  
Muscle strength was 5/5 to all muscle groups.  Left ankle 
dorsiflexion was zero degrees with knees extended and five 
degrees with knees flexed.  There was pain to palpation of 
the left anterior talar fibular ligament, but no pain on 
palpation of the Achilles tendon.  Manual inversion stress 
and anterior drawer stress tests were negative.  It was noted 
the veteran walked with an antalgic gait.  There was no pain 
or crepitus on range of motion of the ankle.  The examiner's 
assessment was status post left ankle sprain with continued 
pain, but no instability.  There was some peripheral 
neuropathy to the plantar aspects of both feet.  It was the 
examiner's opinion that this was related to the veteran's 
radiculopathy of L5-S1 and was not related to his left ankle 
sprain.

In a May 1999 rating decision the RO granted an increased 10 
percent disability rating.  An effective date from December 
7, 1998, was assigned.

At his personal hearing in February 2001 the veteran, in 
essence, questioned the thoroughness of his most recent VA 
examination.  He stated that VA personnel had suggested his 
ankle pain might be due to his having one leg shorter than 
the other.  He reported his pain had increased in severity 
and that he could only walk approximately 500 feet without 
taking a break.  He complained of cramps to both calves.  He 
expressed his opinion that he had a vascular disease that was 
related to his left ankle sprain.  

On VA examination in February 2001 the veteran reported he 
had experienced repeated left ankle sprains during active 
service, that over the past several years he had developed a 
foot drop requiring a brace, and that in March 2000 he was 
treated for a deep venous thrombosis to the left leg.  He 
complained of occasional foot numbness, pain to the left 
ankle and arch, and chronic swelling.  The examiner noted the 
veteran's gait was antalgic and that he walked with a slight 
limp.  Pulses were palpable.  There was significant edema to 
the left lower extremity.  Deep tendon reflexes to the right 
Achilles tendon were 2/4.  Muscle tone was diminished to the 
left lower extremity, especially the extensor muscles.  There 
was a significant equinus deformity to the left ankle with a 
maximum - 5 dorsiflexion and 25 to 30 degrees of plantar 
flexion with the leg extended.  With the leg flexed at 
90 degrees to the knee there was improved range of motion, 
but positive crepitus especially through dorsiflexion of the 
left ankle.  There was a weakly positive anterior drawer 
sign, likely due to hypermobility.  There was no significant 
lateral ankle instability and no lateral ankle pain.  

The examiner noted pain was along the medial tibialis 
posterior tendon and coursing towards its insertion on the 
plantar aspect of the navicula.  X-rays revealed several 
small spurs, but no other significant degenerative changes.  
The examiner's impression was drop foot deformity with 
significant ankle equinus deformity to the left ankle 
requiring a brace.  There was some sensory loss to the left 
foot and chronic edema to the left leg.  It was noted that 
painful left ankle range of motion was due mostly to the 
significant equinus deformity and stretching of his Achilles 
tendon.  

On VA examination in December 2004 the veteran complained of 
ankle pain with increased activity or long periods of 
standing or walking.  It was noted the claims folder was not 
available for the examination.  The examiner reported the 
veteran's gait was normal and that he used no assistive 
devices such as crutches, canes, or walkers.  He was fully 
independent for activities of daily living and denied any 
flare-ups.  Pulses were palpable, equal, and regular.  There 
was no edema and neurologic examination and muscle tone were 
grossly intact.  There was no sensory loss to either foot.  
Left ankle dorsiflexion was zero degrees and plantar flexion 
was to 30 degrees.  There was a positive anterior drawer sign 
and pain to the lateral ankle ligaments, particularly the 
anterior talar ligament.  There was mild instability with 
greater than 15 degrees of inversion where normally there 
should be less than 10 degrees.  

The examiner noted X-rays revealed inverted talus as compared 
to the right, but no degenerative arthritis or other 
abnormalities.  The diagnosis was status post left ankle 
sprain with instability.  There was no evidence of 
degenerative arthritis, foot drop, or other abnormalities.  
Gait examination was normal and there was no evidence of 
weakened movement, fatigue, incoordination, swelling, 
deformity, atrophy, or additional functional impairment or 
additional range of motion loss due to pain or after repeated 
use.  He was noted to be fully able for employment.  There 
were mild equinus deformities, bilaterally, which were not 
felt to be related to the service-connected left ankle 
disorder.  

On VA examination in February 2005 the veteran complained of 
decreased strength and soreness to the left ankle.  He 
reported daily pain of three on a 10 point scale with 
exacerbations up to 10 at least once per week brought on by 
an increase in activity.  He also complained of occasional 
numbness and tingling around the ankle region.  It was noted 
he reported he had been provided a diagnosis of foot drop, 
but that he could not recall to what it had been attributed.  
The examiner noted the veteran did not wear a foot brace.  
Examination of the left ankle revealed no gross deformity, 
ecchymosis, or swelling.  His range of motion was limited, 
but appeared effort related.  Dorsiflexion was from zero to 
10 degrees, with normal from zero to 20 degrees.  Plantar 
flexion was from zero to 40 degrees, with normal from zero to 
45 degrees.  Passive dorsiflexion was from zero to 20 degrees 
and plantar flexion was from zero to 45 degrees.  The 
examiner noted this was non-painful.  There was no crepitus, 
bony tenderness to palpation, or instability.  Strength was 
5/5.  It was noted that when the veteran went to put on his 
socks while seated he was able to fully dorsiflex his foot.  
X-rays revealed positive calcification distal to the medial 
malleolus possibly indicative of old fibrous union or 
avulsion fracture with calcification of the deltoid ligament.  
The diagnosis was mild degenerative arthritis of the left 
ankle.

A March 2005 VA medical report noted the veteran's claim file 
had been thoroughly reviewed and that there was no evidence 
of left ankle arthritis.  It was noted the previous examiner 
had provided a diagnosis of mild degenerative arthritis based 
purely on clinical findings and there was no radiological 
evidence to support that diagnosis.  The examiner stated 
there was a mild equinus deformity which was equal and 
symmetrical to both ankles and was not related to the 
service-connected left ankle disorder.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court has held that the Board must determine how 
much weight is to be attached to each medical opinion of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The Rating Schedule provides ratings for limitation of ankle 
motion which is marked (20 percent) or moderate (10 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  The normal 
range of dorsiflexion is from 0 to 20 degrees and normal 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2004).

The Rating Schedule also provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  In the absence of 
limitation of motion, a compensable rating for degenerative 
arthritis can be assigned when there is X-ray evidence of the 
involvement of two or more major joints or 2 or more minor 
joint groups (10 percent), or X-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  For 
the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45(f) (2004).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, the Board finds the veteran's service-connected 
residuals of a left ankle sprain are presently manifested by 
no more than moderate limitation of motion.  The February 
2005 examiner noted the veteran's range of left ankle motion 
was limited, but appeared effort related.  Dorsiflexion was 
from zero to 10 degrees and plantar flexion was from zero to 
40 degrees.  Passive dorsiflexion was from zero to 20 degrees 
and plantar flexion was from zero to 45 degrees.  The 
examiner noted this was non-painful.  There was no crepitus, 
bony tenderness to palpation, or instability.  It was also 
noted that when the veteran went to put on his socks while 
seated he was able to fully dorsiflex his foot.  A December 
2004 examiner had previously noted that there was no evidence 
of weakened movement, fatigue, incoordination, swelling, 
deformity, atrophy, or additional functional impairment or 
additional range of motion loss due to pain or after repeated 
use.  The Board finds these opinions are persuasive as the 
present level of disability due to the service-connected left 
ankle disorder.

Although a diagnosis of mild degenerative arthritis of the 
left ankle was provided in February 2005, a March 2005 VA 
medical report noted the veteran's claim file had been 
thoroughly reviewed and found there was no radiological 
evidence to support a diagnosis of left ankle arthritis.  It 
was also noted that there was a mild equinus deformity which 
was equal and symmetrical to both ankles, but that this 
disorder was not related to the service-connected left ankle 
disability.  The Board notes the March 2005 opinion is also 
consistent with the opinion of the December 2004 VA examiner 
as to this matter.  A March 1999 VA examiner had previously 
noted that peripheral neuropathy to the plantar aspects of 
the veteran's feet was related to his radiculopathy of L5-S1 
and not to his left ankle sprain.  Therefore, the Board finds 
a rating in excess of 10 percent for the residuals of a left 
ankle sprain is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.




ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle sprain is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record indicates the veteran was 
provided VCAA notice letters during the course of his appeal, 
but that he was not provided specific notice concerning his 
claim for entitlement to service connection for sleep apnea.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Therefore, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the sleep apnea claim on 
appeal.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate this claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his or her possession that 
pertains to the claim.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


